Per, Ctjriam,
The auditor’s findings of fact and conclusions of law appear in his report. The exceptions taken to the report were care*588fully examined by the president judge who upon due consideration dismissed the exceptions and affirmed the report. It is at least a fair inference from his inspection of the report and the exceptions filed to it that he failed to discover any error in either of them. His unqualified approval of the report and his dismissal of the exceptions shows that he regarded the work of the auditor as a complete and satisfactory answer to the claim made by the appellant. To this we may add that our examination of the report and the exceptions to it have satisfied us that the auditor’s findings of fact were supported by the evidence, and that his conclusions of law were applicable to the facts as found. We therefore affirm the decree on the auditor’s report.
Decree affirmed and appeal dismissed at the cost of the appellant.